Exhibit 10.19

Summary of the Registrant’s Compensatory Arrangements with Executive Officers

 

Name and Title

  Base Salary  

Paul Sagan

President and CEO

  $ 547,750  

J. Donald Sherman

Senior Vice President – Chief Financial Officer

  $ 427,450  

Debra Canner

Senior Vice President – Human Resources

  $ 283,250  

George Conrades

Executive Chairman

  $ 70,000 1

Melanie Haratunian

Senior Vice President and General Counsel

  $ 334,750  

Robert Hughes

Executive Vice President – Global Sales, Services and Marketing

  $ 427,450  

Tom Leighton

Chief Scientist

  $ 20,000  

 

1

Reflects cash compensation for serving as Executive Chairman of the Board of
Directors